 



Exhibit 10.2
(SKILLED HEALTHCARE LOGO) [a35097a3509700.gif]
August 14, 2007
Mr. Chris Felfe
1524 Sylvia Lane
Newport Beach, CA 92660
Dear Chris:
This letter is to supplement your employment agreement of this same date and
effective August 10, 2007 (“Employment Agreement”). In regards to your
employment pursuant to the Employment Agreement we hereby agree to pay a sign-on
bonus of $100,000 subject to the terms, limitations and potential forfeiture as
described herein. We will pay this bonus in four semi-annual payments of $25,000
as follows: February 10, 2008; August 10, 2008; February 10, 2009; and
August 10, 2009. Should your employment end for any reason prior any of these
payment dates other than a termination by the Company without cause the unpaid
payments will be forfeited and this obligation shall be null and void. In the
event of a termination without cause the payments remaining at that time shall
be paid on the termination date.
This letter shall also affirm the company’s prior agreement in your Offer Letter
dated July 14, 2006 to provide a Signing Bonus of $80,000 effective upon your
original hire date with remaining payments due on September 5, 2007, March 5,
2008 and September 5, 2008 of $20,000 each. In all other respects the Employment
Agreement shall supersede the provisions of the Offer Letter.
Your signature on the return copy of this letter will acknowledge your
acceptance.
This letter agreement shall supplement but be interpreted under the terms of the
Employment Agreement and shall in no way affect your status as “at will.”
Employment with the Company may be terminated for any reason, with or without
cause or notice, and at any time by the employee or the Company. Nothing in this
letter or any oral or written statement shall limit the right to terminate your
employment at-will.
Sincerely,
John King, CFO
Skilled Healthcare, LLC
Acknowledged

         
/s/ Chris Felfe
  8-14-07    
 
       
Signature – Chris Felfe
  Date    

 